No. 2--06--0117
______________________________________________________________________________

                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Du Page County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 04--CF--2254
                                       )
MICHAEL P. CARDAMONE,                  ) Honorable
                                       ) George J. Bakalis,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE CALLUM delivered the opinion of the court:

       Following a bench trial, defendant, Michael P. Cardamone, was convicted of harassment of

a witness (720 ILCS 5/32--4a(a) (West 2000)). The trial court denied defendant's motion for a new

trial and sentenced him to three years' imprisonment. The court subsequently denied defendant's

motion to reconsider his sentence. Defendant appeals, challenging the sufficiency of the evidence for

his conviction. We affirm.

                                        I. BACKGROUND

       Defendant was charged by indictment with two counts of harassment of a witness and three

counts of disorderly conduct (making a false police report) (720 ILCS 5/26--1(a)(4) (West 2000)).

All counts arose from a single incident that was alleged to have occurred on July 7, 2004. As to the

witness-harassment count upon which he was ultimately convicted, the State alleged that defendant,

with the intent to harass or annoy Teresa Eason, a potential witness in a pending legal proceeding
No. 2--06--0117


against defendant, communicated indirectly with her in that he placed a 911 call and falsely reported

that Eason committed or was committing traffic offenses. The call resulted in a police officer

effecting a traffic stop in such a manner as to produce mental anguish and emotional distress for

Eason.

         At trial, Eason testified that her 10-year-old daughter, C.E., was named as a victim in a

prosecution against defendant in Du Page County and that both Eason and her daughter were

potential witnesses in that proceeding. Both later testified in the proceeding. Eason knew defendant

because her daughter attended a gymnasium where defendant was the head gymnastics coach.

According to Eason, on July 7, 2004, she attended a hearing at the Du Page County courthouse in

the other proceeding. After the hearing, Eason left the courthouse ahead of defendant. She was

alone. From the courthouse, Eason drove her Dodge minivan on Roosevelt Road to Winfield Road.

She turned onto Butterfield Road from Winfield and then turned south onto Eola Road, west onto

McCoy, and north onto Cheshire Town, the street where she lived.

         At a stoplight on Butterfield at Route 59, Eason took down her visor to fix her lipstick. She

saw in the mirror that defendant and his wife, Elizabeth, were in a vehicle immediately behind her.

Eason recognized defendant's wife from the gymnasium. Defendant was driving, and his wife was

in the front passenger seat. According to Eason, after the light at Butterfield and Route 59, defendant

and his wife remained behind her. Eason continued to observe them. While Eason was driving on

Eola Road, between Butterfield and North Aurora Roads, defendant drove up next to her in the right

lane. Defendant and Elizabeth looked at Eason. They then dropped back and drove behind Eason's

vehicle. While driving on Eola Road, defendant's vehicle was close to Eason's; no other vehicle could




                                                  -2-
No. 2--06--0117


come between them. At that point, Eason was "very conscious" that defendant and Elizabeth were

following her; she was nervous.

       After they passed North Aurora Road, Eason observed that defendant and Elizabeth were

laughing. This made Eason uncomfortable.

       Eason denied that she ever swerved her vehicle out of its lane while driving on Butterfield or

Eola. She also denied jerking her vehicle while in her lane. Eason testified that she drove steadily

and smoothly; she did not speed. As Eason approached McCoy, she changed lanes to get into the

right lane to turn onto McCoy. She used her signal to indicate that she was about to change lanes.

Eason denied that she cut off any vehicles when she changed lanes. Defendant's vehicle stayed in the

left lane. When Eason turned right off of Eola, she passed a slow-moving car. Eason denied that she

speeded or swerved while driving on McCoy. While driving on McCoy, as she approached Cheshire,

police lights went on behind her. It was about 10:40 a.m. Eason pulled over on Cheshire. The police

car was the slow-moving, unmarked vehicle she had passed.

       The police officer approached Eason and told her that there had been a call that she was

driving erratically and may have been drinking. Eason told the officer that she knew who had made

that call: "The man who is charged with sexual[ly] abusing my daughter has been following me all the

way home. And he is the only one that would have called the police." The officer asked Eason if she

had anything to drink or a bottle. She told him she had none and invited him to search her vehicle.

The officer looked inside the van.

       Eason further testified that, during the stop, she was "extremely nervous and scared from the

following home." She stated that her "heart drop[ped] like it always does when a police officer--even

when you know you didn't do anything wrong, you think what did I do." Eason explained that it was



                                                -3-
No. 2--06--0117


"nerve wracking. And then once I pulled over and he came up and told me why he was pulling me

over, probably a little bit of anger, quite a bit of anger then that this was happening." Eason stated

that she was "upset and scared and angry."

       Eason further testified that the police officer treated her appropriately and courteously. He

did not accuse Eason of doing anything wrong. He was "professional." The officer did not ask her

to get out of her vehicle or to perform any sobriety tests. Eason denied that she had consumed

alcohol within the previous 12 hours. The entire police encounter lasted about 5 to 10 minutes.

       Michael Auld, the officer who stopped Eason on July 7, 2004, testified that at about 10:30

a.m. that day he received a general dispatch that someone had called to report a driver possibly under

the influence on Eola Road. The caller had described a maroon minivan driving south on Eola from

Butterfield. The caller had also given the license plate number and stated that the driver was female

and that there possibly was open alcohol in the car. The license plate number Auld recorded from

the dispatch matched the one he later observed.

       Auld was traveling west on McCoy Drive, east of Eola, when he observed the minivan at a

stoplight on southbound Eola, waiting to turn right onto McCoy. Auld slowed down and let the

minivan pass him. He followed it for about half a mile and observed no erratic driving or traffic

violations. As the van approached Chesire, Auld activated his police lights to pull it over. Auld

testified that he approached the van and asked Eason for her license and proof of insurance. He did

not ask Eason to perform any sobriety tests because he did not see any evidence of alcohol

consumption or of being under the influence of alcohol. Eason opened the sliding door of the minivan

for Auld, and Auld did not find any container inside. He did not perform a full search of her vehicle.

Auld wore a uniform that day and drove in an unmarked police car.



                                                  -4-
No. 2--06--0117


       Eason informed Auld that a car had been following her and had pulled up next to her at one

point. Auld did not raise his voice to Eason and treated her in a professional manner.

       Elizabeth testified for the defense that, on July 7, 2004, she, defendant, and their seven-

month-old son drove to the courthouse in their sport utility vehicle (SUV), a GMC Envoy, for a

hearing involving criminal charges that were pending against defendant. They lived in Aurora, about

two miles south of the intersection of Eola and McCoy. For one year leading up to the incident with

Eason, defendant and his wife drove the following route most of the time to the courthouse:

Hafenrichter to Eola to Butterfield to Winfield to Roosevelt to County Farm Road. This is the direct

route from their home to the courthouse. According to Elizabeth, prior to July 7, 2004, she had

observed Eason in an automobile on only one occasion, about one year earlier.

       After their court appearance on July 7, 2004, the Cardamones retrieved their SUV from the

courthouse parking garage to go home. Defendant drove, and Elizabeth sat in the back seat with

their son. Elizabeth sat in the middle. They drove west on Butterfield and turned south on Eola.

They did not see Eason when they left the courthouse parking garage.

       Elizabeth did not see any vehicles or people she knew at either the intersection of Butterfield

and Route 59 or the intersection of Butterfield and Eola. Eola is four lanes wide. When they turned

onto Eola from Butterfield, defendant drove into the right lane in order to pass a minivan in front of

him. That vehicle then drove into the right lane, and defendant drove into the left lane to pass the

van. The van then came back into the left lane and defendant again drove into the right lane. The

van then drove back into the right lane. Elizabeth became "fearful" and told defendant to call 911

because she thought that she had observed the driver drinking, using his or her right hand to bring




                                                 -5-
No. 2--06--0117


something to his or her mouth. Elizabeth could not tell if the driver was a man or a woman because

the minivan's windows were tinted.

       Elizabeth further testified that she had not previously observed the vehicle in front of them.

Defendant told the 911 operator that they were observing someone on the road and that they had

observed the person drinking. He did not give his name. When defendant made the call, they were

on Eola north of Interstate 88. After they drove over the interstate, at Diehl Road, defendant and

Elizabeth decided to look inside the minivan. They drove up to it, and Elizabeth saw Eason driving

the van. Defendant then slowed down so that he could see Eason. "Then I told Michael that I just

wanted her away from us, to let her get ahead of us." Defendant slowed down and let other cars

drive in between his vehicle and Eason's vehicle.

       According to Elizabeth, other than the time they were side by side at Diehl Road, the

Cardamones' vehicle and Eason's vehicle were never closer than four to six car lengths. Elizabeth did

not observe any unusual maneuvers by Eason during or after the 911 call was made. Defendant gave

the 911 operator Eason's license plate number. After identifying Eason, he did not call again to report

her identity as the driver. Defendant had on five prior occasions called 911 to report traffic offenses.

       Defendant testified that he drove home with his wife and son after attending the hearing on

July 7, 2004. Prior to that day, he had never observed Eason in her vehicle. Soon after defendant

turned onto Eola, he tried to pass Eason's vehicle in front of him. However, she kept changing lanes

and cutting him off. When defendant turned onto Eola from Butterfield, he first turned into the left

lane of Eola. He then changed lanes because he was cut off by the vehicle in front of him. After

being cut off again, defendant drove into the left lane. He then drove back into the right lane after

he was cut off. At all times, the minivan was about 1 to 1½ car lengths ahead of defendant's vehicle.



                                                  -6-
No. 2--06--0117


       Elizabeth, who was in the backseat with their son, told defendant to call 911 because the van

was making her nervous. When defendant called 911, he did not know the identity of the driver of

the van; he could not see the driver's face. He assumed that the driver was a woman and saw a

silhouette of something elongated in the person's right hand going up to the driver's face. After he

made the 911 call, defendant stayed about 10 car lengths away from Eason's vehicle until Diehl Road,

where he drove up next to it and saw that the driver was Eason. After he saw who the driver was,

defendant stayed far away from her as he continued south on Eola.

       Defendant denied that he made the 911 call to harass or annoy Eason. He believed that he

was making a legitimate call to report someone who was committing a traffic offense. It appeared

to defendant that the driver either was intoxicated or had improperly changed lanes.

       On January 13, 2006, the trial court found defendant guilty on two counts of harassment of

a witness. It found Eason's testimony more credible than that of defendant and his wife. According

to the court, to find defendant's version more credible, the court would have had to believe that Eason

saw defendant on Butterfield Road and wanted to harass him by cutting him off. When she could not

do so on the single, westbound lane on Butterfield, she began to do so upon turning left, on the two

southbound lanes of Eola Road. Her motivation to do this "is at best strained." The court further

found that the Cardamones' testimony was somewhat contradictory. It noted that Elizabeth testified

that defendant turned into the right lane on Eola and was then cut off by the minivan moving right,

whereas defendant testified that he turned into the left lane on Eola and moved right to pass the van

and was then cut off. Furthermore, Elizabeth testified that she saw the minivan driver use his or her

right hand to bring an object to his or her mouth, whereas defendant testified that he could not see

the driver when he moved into the left lane but also testified that he saw the driver bringing an



                                                 -7-
No. 2--06--0117


elongated object towards his or her mouth. The court also found defendant's 911 call suspect. The

court noted that defendant told the 911 operator that the van was swerving all over the place,

whereas he testified that he was repeatedly cut off by the driver. The court also found significant that

defendant did not call 911 again after he identified Eason as the minivan driver.

        Accordingly, the trial court found that the evidence was sufficient to establish that defendant

determined Eason's identity at some point prior to making the 911 call and that he made a false report

knowing there were no reasonable grounds for it. Addressing the harassment-of-a-witness counts,

the court found that: (1) Eason was expected to be a witness or was a family member of a witness

in a pending case or proceeding; (2) defendant communicated indirectly with Eason; (3) defendant

specifically intended to harass or annoy Eason when he made a false report as to her driving and did

so knowing that Eason was a family member of a witness; and (4) the communication caused Eason

to suffer mental anguish or emotional distress, because she was apprehensive about being stopped

by the police, angry and scared when she learned of the 911 call, and generally upset, anxious, and

uncomfortable.

        The court denied defendant's motion for a new trial. It sentenced defendant to three years'

imprisonment followed by two years of mandatory supervised release, consecutive to the 20-year

sentence he received in the other criminal case. A conviction was entered on the first count of

harassment of a witness, and all of the other counts were merged into it. Defendant's motion to

reconsider his sentence was denied. Defendant appeals.

                                           II. ANALYSIS

                              A. Mental Anguish or Emotional Distress




                                                  -8-
No. 2--06--0117


       Defendant argues first that the State failed to prove beyond a reasonable doubt that the traffic

stop produced in Eason's mind the requisite mental anguish or emotional distress.

       "When analyzing the sufficiency of the evidence, we review the evidence in the light most

favorable to the prosecution and consider whether any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt." People v. Howell, 358 Ill. App. 3d 512,

528 (2005). We review the construction of a statute de novo. People v. Montoya, 373 Ill. App. 3d

78, 81 (2007).

       A person commits witness harassment if he or she:

                 "with intent to harass or annoy one who has served or is serving or who is a family

       member of a person who has served or is serving *** (2) as a witness, or who may be

       expected to serve as a witness in a pending legal proceeding, because of the testimony or

       potential testimony of the witness [or potential witness], communicates directly or indirectly

       with the *** witness [or potential witness or family member thereof] in such manner as to

       produce mental anguish or emotional distress or who conveys a threat of injury or damage

       to the property or person of any *** witness [or potential witness or family member thereof.]"

       (Emphasis added.) 720 ILCS 5/32--4a(a) (West 2002).

The statute contains two alternative bases of liability for witness harassment. A person is guilty of

the offense if, having the requisite intent, he or she: (1) communicates with the witness, potential

witness, or family member in such a manner as to produce mental anguish or emotional distress; or

(2) conveys a threat of injury or damage to the person or property of the witness, potential witness,

or family member. People v. Berg, 224 Ill. App. 3d 859, 863 (1991). "The first alternative appears




                                                 -9-
No. 2--06--0117


to be a subjective one, based on whether the communication in fact produced mental anguish or

emotional distress in the mind of the victim." Berg, 224 Ill. App. 3d at 863-64.

       The trial court found that Eason suffered mental anguish or emotional distress as a result of

defendant's actions. It noted that Eason was apprehensive after being pulled over by Auld. The court

also noted Eason's testimony that she was angry when she learned of defendant's 911 call and that she

was upset and scared by what had occurred. The court also noted the subjective test, finding that

Eason suffered "some" emotional distress as a result of defendant's conduct. It found that defendant's

actions "would make a person upset[,] anxious[,] and certainly uncomfortable."

       Defendant concedes that Eason was upset as a result of being pulled over by the police officer.

However, he argues that mental anguish or emotional distress sufficient to support a conviction of

witness harassment must be akin to that from a threat of injury or damage to the individual's person

or property. According to defendant, the meanings of "mental anguish" and "emotional distress" are

determined with reference to "threat of injury or damage to the person or property of [the] witness,"

i.e., the second basis for liability under the statute. 720 ILCS 5/32--4a(a) (West 2002).

       Defendant relies on People v. Taylor, 349 Ill. App. 3d 839 (2004). In that case, the defendant

was convicted of telephone harassment, which is defined as "[m]aking a telephone call, whether or

not conversation ensues, with intent to abuse, threaten or harass any person at the called number."

720 ILCS 135/1--1(2) (West 2002). The defendant was charged with intending to harass the victim.

This court noted that the meaning of the term "to harass" was previously interpreted by adopting the

definition of harassment from the Illinois Domestic Violence Act of 1986 (750 ILCS 60/101 et seq.

(West 2002)). We noted that the word "harassment" implies " 'intentional acts which cause someone

to be worried, anxious, or uncomfortable.' " Taylor, 349 Ill. App. 3d at 842, quoting People v.



                                                -10-
No. 2--06--0117


Zarebski, 186 Ill. App. 3d 285, 294 (1989). However, considerations of constitutionality and

statutory interpretation require that emotional distress, anxiety, and discomfort necessarily have to

refer to emotional disturbances more serious than the "mildest states" of these terms suggest. Taylor,

349 Ill. App. 3d at 842. Furthermore, we noted the supreme court's instruction in People v. Parkins,

77 Ill. 2d 253 (1979). There, the court addressed a first amendment challenge to the telephone-

harassment statute by invoking the maxim noscitur a sociis--that one knows a word by the company

it keeps--and holding that the words "abuse" and "harass" take color from the word "threaten" and

acquire more restricted meanings. Parkins, 77 Ill. 2d at 257-58. Accordingly, we held that "harass"

and "abuse," which do not necessarily imply disturbing actions, take some of that implication from

the word "threaten." Taylor, 349 Ill. App. 3d at 843. "Thus, for a call to be made with intent to

harass, the caller must have had the intent to produce emotional distress akin to that of a threat."

Taylor, 349 Ill. App. 3d at 843. If a prohibition on a call made with the intent to harass is to pass

constitutional muster, "the level of emotional distress or discomfort the caller intended to produce

must be substantially greater than mere annoyance." Taylor, 349 Ill. App. 3d at 843-44.

       Defendant also relies on People v. Calvert, 258 Ill. App. 3d 504 (1994). In that case, the

defendant asserted that the witness-harassment statute is unconstitutionally vague because it provides

insufficient guidance as to what conduct constitutes a violation. The Fifth District rejected the

defendant's argument, noting that the conduct prohibited is addressed in language that is as precise

as possible. Calvert, 258 Ill. App. 3d at 512. Also, the court stated that the "intent to harass or

annoy is lent further meaning by the use of the term 'threat,' by limiting the intentional harassing or

annoying acts to situations in which a threat is inherent." Calvert, 258 Ill. App. 3d at 512, citing

Parkins, 77 Ill. 2d at 257-58.



                                                 -11-
No. 2--06--0117


       Finally, defendant relies on People v. Nix, 131 Ill. App. 3d 973 (1985), wherein the Third

District, addressing the witness-harassment statute, held that the State failed to prove that the

defendant acted with the intent to harass or annoy. Nix, 131 Ill. App. 3d at 975. In Nix, the

defendant was charged with harassing a narcotics agent who had testified against him in an earlier

trial. The defendant approached the agent, Donna Kurlinkus, and another agent in a restaurant. The

defendant followed Kurlinkus as she walked to the restroom. As Kurlinkus approached the hallway

in front of the restroom, the defendant grabbed her arm and asked her, "How is it going?" Nix, 131

Ill. App. 3d at 974. Kurlinkus entered the restroom and locked the door. When she emerged a short

time later, the defendant was still standing in the hallway. He again grabbed her arm and stated, "I

want to talk to you." Nix, 131 Ill. App. 3d at 974. The other agent testified that, when Kurlinkus

returned to their table, her eyes were wide and her voice was pitched higher than normal. The

defendant denied that he followed or encountered Kurlinkus.

       Reviewing the sufficiency of the evidence, the Third District held that the State failed to prove

that the defendant acted with the requisite intent. The court concluded that the defendant's two

statements to Kurlinkus, standing alone, did not evince an intent to harass or annoy. The court noted

that Kurlinkus never called for help, leading to the inference that the defendant's communications

were not threatening enough to cause her to seek aid. Given the innocuous nature of the defendant's

statements, the fact that the encounter occurred by chance and in a public place, and that Kurlinkus

did not call out for help, the court held that the evidence was insufficient to establish that the

defendant possessed the intent to harass or annoy her. Nix, 131 Ill. App. 3d at 975.

       Here, defendant asserts that, as in Nix, his encounter with Eason occurred by chance in a

public place. Defendant and his wife were driving home from the same court hearing, on Eola Road,



                                                 -12-
No. 2--06--0117


which was a direct route home for both the Cardamones and Eason. Defendant further notes Eason's

testimony that Auld was courteous and professional toward her, that he quickly determined that she

was not intoxicated, and that he did not administer any sobriety tests. He also did not search the

vehicle, although he looked inside. According to defendant, Eason was certainly upset upon being

pulled over by a police officer. However, he argues that, when viewing the evidence in the light most

favorable to the State, no rational trier of fact could infer that the traffic stop produced in Eason the

sort of mental anguish or emotional distress contemplated by the statute as it has been interpreted to

avoid constitutional offense. See Calvert, 258 Ill. App. 3d at 512. Defendant contends that the trial

court did not find that defendant followed Eason home, although Eason testified that what scared her

was her belief that defendant was following her home.

        We conclude that defendant's reliance on the foregoing cases is misplaced. All of the cases

address the intent element of the crimes at issue. Here, defendant challenges whether the State

established that he produced mental anguish or emotional distress and not whether he had the intent

to harass or annoy. Furthermore, we find the Calvert court's adoption of the reasoning in Parkins

troubling. Parkins addressed a challenge to the telephone-harassment statute and held that the words

"abuse" and "harass" take color from the word "threaten." Parkins, 77 Ill. 2d at 257-58. The Calvert

court seized on this analysis to hold that interpretation of the intent element of the witness-harassment

statute is aided by examination of the term "threat," which appears in the language setting forth the

second basis for liability. This analysis is flawed because, as we noted above, the witness-harassment

statute contains two alternative bases for liability: (1) communication that produces mental anguish

or emotional distress; or (2) conveyance of a threat of injury or damage to the person or property of

the witness, potential witness, or family member. Berg, 224 Ill. App. 3d at 863; see 720 ILCS 5/32--



                                                  -13-
No. 2--06--0117


4a(a) (West 2002). The Calvert court ignored the disjunctive "or" in the portion of the witness-

harassment statute that sets forth the two alternative bases for liability when it analyzed the intent

element therein. Accordingly, we do not find Calvert instructive and, to the extent that it sets forth

an objective test or requires a higher level of mental anguish or emotional distress, we decline to

follow it.

        Also, we do not find Nix instructive. The defendant in Nix challenged the sufficiency of the

evidence, asserting that the State failed to prove that he possessed the intent to harass or annoy. The

Third District relied primarily on the innocuous nature of the defendant's statements to the victim in

that case to reject the defendant's intent argument. In any event, the opinion does not mention the

victim's reaction to the incident, other than noting that her fellow agent stated that the victim's eyes

were wide and her voice was pitched higher than normal. We do not believe that this reaction

constitutes mental anguish or emotional distress.

        We find Berg instructive. In that case, the victim, a social worker, had testified about the

defendant in a child-custody hearing. After the hearing, she left the courtroom with two coworkers.

The defendant approached the three as they were waiting for an elevator outside the courtroom.

From five feet away, he said "Susan, why did you lie in court?" Berg, 224 Ill. App. 3d at 860. The

victim denied lying, but the defendant repeated the allegation. He then stepped closer to her and

raised his voice. He said, "[Y]ou are going to be really sorry you said this" and "You are going to

pay for what you said, and you are going to pay soon." Berg, 224 Ill. App. 3d at 860. As he was

escorted out, the defendant said, "[S]omebody bigger than me is going to make you pay for this."

Berg, 224 Ill. App. 3d at 861. Noting the subjective test, this court held that the evidence was

sufficient to establish that the defendant's statements and conduct caused his victim mental anguish,



                                                 -14-
No. 2--06--0117


where the victim's initial reaction to the incident was surprise and amazement and where she later

began to get scared. Berg, 224 Ill. App. 3d at 861, 865.

        Mindful that the test for the mental anguish/emotional distress basis for liability under the

statute is subjective, we conclude that the evidence here was sufficient to establish that Eason suffered

mental anguish or emotional distress as a result of defendant's false report to the 911 operator. Eason

testified that she was "extremely nervous and scared" upon encountering defendant and his wife on

the route home and that the incident was "nerve wracking." She also noted that she was upset and

"quite" angry when she found out why Auld effected the stop. Finally, we also note that defendant

concedes that Eason was upset as a result of being pulled over by the police.

                                          B. Communication

        Defendant argues next that the evidence was insufficient to establish that he communicated

with Eason. See 720 ILCS 5/32--4a(a) (West 2002) ("communicates directly or indirectly with"

witness, potential witness, or family member). According to defendant, there was no evidence from

which it could reasonably be inferred that he communicated with Eason at all, directly or indirectly,

or that he intended to do so. Therefore, he asserts that he was not proved guilty beyond a reasonable

doubt of violating the statute.

        Specifically, defendant contends that his 911 call should have resulted in nothing more than

police scrutiny of Eason's driving. He notes Auld's testimony that he followed Eason's vehicle for half

a mile and observed no erratic driving and no traffic violations. Thus, the call should not have

resulted in a stop. Defendant also asserts that, because his call was anonymous, he did not intend to

communicate anything by it to Eason.




                                                  -15-
No. 2--06--0117


       Addressing the time when he drove up next to Eason, defendant argues that the trial court

erred in finding Eason's testimony concerning this incident more credible than his and Elizabeth's

testimony. He asserts that there was no evidence that he or Elizabeth made any gestures, mouthed

any words, or held up their cell phone in an attempt to communicate with Eason. They simply

glanced at her and drove on. As to Eason's testimony that she observed defendant and Elizabeth

laughing, defendant argues that there was no evidence that he or Elizabeth was pointing at Eason or

doing anything to indicate that their laughter was directed at her. Finally, defendant contends that,

even if he committed an offense by telling the police that Eason appeared drunk, there was no

evidence to show that defendant intended to thereby communicate with Eason.

       Addressing the communication element, the trial court found that defendant communicated

indirectly with Eason "through the use of police authority." It noted that, if defendant had pulled up

beside Eason's vehicle and accused her without any reasonable basis of driving while intoxicated,

threatened to report her to the police while knowing that she was a potential witness in his case, and

did so to annoy or harass her, and if she suffered mental anguish or emotional distress as a result,

defendant would be guilty of the offense. "To allow him to do basically the same action without

speaking directly to her would be absurd."

       The primary rule of statutory construction is to ascertain and give effect to the legislature's

intent. People v. Hickman, 163 Ill. 2d 250, 261 (1994). The language of a statute is the best means

of determining legislative intent. Hickman, 163 Ill. 2d at 261. The statutory language should be

given its plain and ordinary meaning. People v. Whitney, 188 Ill. 2d 91, 97 (1999).

       The witness-harassment statute provides that the communication from a defendant to his or

her victim may be direct or indirect. Thus, by its terms, the statute explicitly provides for all types



                                                 -16-
No. 2--06--0117


of communication. The term "communicate" is not defined in the statute. The common meaning is

"to convey knowledge of or information about," "make known," or "to reveal by clear signs."

Webster's Ninth New Collegiate Dictionary 266 (1988).            The term "indirect" means "not

straightforward and open" or "deceitful." Webster's Ninth New Collegiate Dictionary 614 (1988).

       We conclude that defendant's actions fell within the foregoing definitions. Defendant

indirectly--indeed, in a deceitful way--communicated with Eason by calling the police and effecting

the stop. Eason was aware of the indirect communication from defendant. She testified that, upon

being stopped by Auld, Eason told the officer that she knew that defendant had made the 911 call,

a reference to her earlier testimony that she had observed defendant in her visor and that he had

driven up next to her vehicle. As to Eason's testimony, we cannot conclude that the trial court erred

in finding it more credible than defendant's or Elizabeth's testimony. It was not unreasonable for the

trial court to credit Eason's testimony in light of the inconsistencies the court noted in the

Cardamones' version of their encounter with Eason.

       In summary, we conclude that the evidence was sufficient to establish that defendant

communicated with Eason.

                                        III. CONCLUSION

       For the foregoing reasons, the judgment of the circuit court of Du Page County is affirmed.

       Affirmed.

       BOWMAN and GROMETER, JJ., concur.




                                                -17-